l»72-/¥
  COA#       10-13-00107-CR                                       OFFENSE:    Robbery

  STYLE:     Juan Martinez, III v. TheState of Texas              COUNTY:     McLennan

  TRIAL COURT:              19th District Court                                                              MOTION
  TRIAL COURTS:             2012-1034-C1                           FOR REHEARING IS:
  TRIAL COURT JUDGE:        Hon. Ralph T. Strother                 DATE:
  DISPOSITION:       AFFIRMED                                      JUDGE:



  DATE:        September 18, 2014

 JUSTICE:      Scoggins                  PC             S   YES

 PUBLISH:                                DNP:     YES


                                                                                          9/12/2013 -1 volume
 CLK RECORD:        4/30/2013 • 1 volume                            SUPPCLK RECORD:       9/24/2013 -1 volume
 RPT RECORD:        10/3/2013 •• 8 volumes                          SUPP RPT RECORD:
 STATE BR:                                                          SUPPBR:
 APP BR:            5/13/2014 (Anders)                              PRO SE BR:            7/1/2014




                                   IN THE COURT OF CRIMINAL APPEALS

                                    CCA#
                                                                                                                      m
                                                                                                                       I
                                                                                                                      I
           PRO SB                 Petition                                 Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                                        DATE:

          K6P05£ht                                                         JUDGE:

DATE:        cy-y         l2*>ir                                           SIGNED:                     PC:

JUDGE:       fjU fysvUJjh-                                                 PUBLISH:                   DNP:



                  . MOTION FOR REHEARING IN                                MOTION FOR STAY OF MANDATE IS:
CCA IS:.                  .ON                                                                    ON

JUDGE:                                                                     JUDGE:


                                                                                                                      fei-

                                                                                                                      $3